      Case 4:18-cv-00991 Document 34 Filed on 07/02/19 in TXSD Page 1 of 33



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 LORETTA MAIER and SCOTT                      §
 BIRDSELL on Behalf of Themselves             §
 and on Behalf of All Others Similarly        §
 Situated,                                    §
                                              §
       Plaintiff,                             §      CIVIL ACTION NO. 4:18-cv-991
 v.                                           §
                                              §      JURY TRIAL DEMANDED
 PRIVATE MINI STORAGE                         §
 MANAGER, INC.,                               §
                                              §
       Defendant.                             §



               DEFENDANT’S MOTION FOR SUMMARY JUDGMENT


Dated: July 2, 2019.                     Respectfully submitted,

                                         EVERSHEDS SUTHERLAND (US) LLP

                                     By: /s/ Marlene C. Williams
                                        Marlene C. Williams
                                        Attorney-in-Charge
                                        Texas State Bar No.: 24001872
                                        Federal ID No.: 22824
                                        1001 Fannin, Suite 3700
                                        Houston, Texas 77002
                                        (713) 470-6100
                                        (713) 654-1301 – Facsimile
                                        marlenewilliams@eversheds-sutherland.com

OF COUNSEL:
John T. Hays
Texas Bar No.: 24101885                    ATTORNEYS FOR DEFENDANT
Federal ID No.: 3015861                    PRIVATE MINI STORAGE MANAGER, INC.
1001 Fannin, Suite 3700
Houston, Texas 77002
(713) 470-6100
(713) 654-1301 – Facsimile
johnhays@eversheds-sutherland.com
       Case 4:18-cv-00991 Document 34 Filed on 07/02/19 in TXSD Page 2 of 33



                                                 TABLE OF CONTENTS


I.      INTRODUCTION ...............................................................................................................1

II.     NATURE AND STAGE OF PROCEEDINGS ...................................................................2

III.    STATEMENT OF ISSUES .................................................................................................3

        A.        Did PMSM fail to pay Plaintiffs additional overtime to which they were
                  entitled? ....................................................................................................................3
        B.        Did PMSM fail to pay Plaintiffs the minimum wage for all hours worked? ...........3
        C.        Did PMSM retaliate against Birdsell in violation of the FLSA when it
                  terminated his employment? ....................................................................................3
        D.        Did PMSM act willfully? .........................................................................................3
IV.     STATEMENT OF UNDISPUTED FACTS ........................................................................3

        A.        PMSM’s Business and The Property Manager Position ..........................................3
        B.        Maier’s Employment with PMSM. ..........................................................................4
                  1.         Maier’s Overtime Claim ..............................................................................7
                  2.         Maier’s Minimum Wage Claim ...................................................................8
        C.        Birdsell’s Employment With PMSM. ......................................................................9
                  1.         Birdsell’s Overtime Claim .........................................................................11
                  2.         Birdsell’s Minimum Wage Claim ..............................................................12
                  3.         Birdsell’s Termination and Retaliation Claim ...........................................13
V.      ARGUMENT AND AUTHORITIES ................................................................................15

        A.        Standard of Review ................................................................................................15
        B.        Plaintiffs Bear the Burden of Proof on their FLSA Claims. ..................................16
                  1.         Plaintiffs FLSA claims fail because they cannot establish having
                             performed uncompensated work as a matter of “just and reasonable
                             inference” ...................................................................................................16
                  2.         Maier and Birdsell Never Reported Unpaid Overtime Hours to PMSM ...19
                  3.         Plaintiffs were not even aware their claims included alleged minimum
                             wage violations. .........................................................................................22
        C.        Birdsell Cannot Rely on Maier’s Conduct to Establish his Retaliation
                  Claim ......................................................................................................................24
        D.        Plaintiffs cannot prove that PMSM willfully violated the FLSA. .........................27
VI.     CONCLUSION AND RELIEF SOUGHT ........................................................................27


                                                                    ii
       Case 4:18-cv-00991 Document 34 Filed on 07/02/19 in TXSD Page 3 of 33




                                               TABLE OF AUTHORITIES

                                                                                                                              Page(s)
CASES

Allen v. McWane, Inc.,
    593 F.3d 449 (5th Cir. 2010) ...................................................................................................16

Beliz v. W.H. McLeod & Sons Packing Co.,
    765 F.2d 1317 (5th Cir. 1985) ...........................................................................................23, 24

Brumbelow v. Quality Mills, Inc.,
   462 F.2d 1324 (5th Cir. 1972) .................................................................................................20

Cabral v. Life Ambulance Serv., Inc.,
   2007 WL 4365767 (W.D. Tex., November 15, 2007) .............................................................27

Carman v. Meritage Homes Corp.,
   2014 WL 4923759 (S.D. Tex. Sept. 30, 2014) ........................................................................22

Carnaby v. City of Houston,
   636 F.3d 183 (5th Cir. 2011) ...................................................................................................15

Casey v. Livingston Parish Commc’ns. Dist.,
   2009 WL 577756 (5th Cir. 2009) ......................................................................................24, 25

Celotex Corp. v. Catreet,
   477 U.S. 317 (1986) .................................................................................................................15

Cox v. Brookshire Grocery Co.,
   919 F.2d 354 (5th Cir. 1990) ...................................................................................................27

Donovan v. Mercer,
   747 F.2d 304 (5th Cir. 1984) .....................................................................................................5

Fairchild v. All American Check Cashing, Inc.,
   815 F.3d 959 (5th Cir. 2016) .............................................................................................20, 22

Forrester v. Roth’s I.G.A. Foodliner, Inc.,
   646 F.2d 413 (9th Cir. 1981) ...................................................................................................20

Forsyth v. Barr,
   19 F.3d 1527 (5th Cir. 1994) ...................................................................................................15

Garner v. Chevron Phillips Chemical Company,
   834 F.Supp.2d 528 (S.D. Tex. 2011) .......................................................................................19




                                                                   iii
       Case 4:18-cv-00991 Document 34 Filed on 07/02/19 in TXSD Page 4 of 33



Harvill v. Westward Communications, L.L.C.,
   433 F.3d 428 (5th Cir. 2005) .............................................................................................16, 19

Holt v. JTM Indus., Inc.,
   89 F.3d 1224 (5th Cir. 1996) ...................................................................................................26

Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,
   475 U.S. 574 (1986) .................................................................................................................15

McLaughlin v. Richland Shoe Co.,
  486 U.S. 128 (1988) .................................................................................................................27

Mortenson v. Western Light & Telephone Co.,
  42 F. Supp. 319 (S.D. Iowa 1941) ...........................................................................................21

Newton v. City of Henderson,
   47 F.3d 746 (5th Cir. 1995) .....................................................................................................20

Pineda v. JTCH Apartments, L.L.C.,
   843 F.3d 1062 (5th Cir. 2016) .................................................................................................25

Scott v. Harris,
   550 U.S. 372 (2007) .................................................................................................................15

Stokes v. BWXT Pantex, L.L.C.,
    424 Fed. App’x 324 (5th Cir. 2011) ........................................................................................27

Thompson v. N. Am. Stainless, LP,
   562 U.S. 170, 131 S.Ct. 863, 178 L.Ed.2d 694 (2011) ............................................................25

Valentine v. Harris County,
   2005 WL 8167315 (S.D. Tex. 2005) .......................................................................................21

Von Friewalde v. Boeing Aerospace Operations, Inc.,
   339 Fed. App’x. 448 (5th Cir. 2009) .................................................................................16, 18

STATUTES

29 U.S.C. § 206(a) .........................................................................................................................16

29 U.S.C. § 207(a)(1) .....................................................................................................................16

29 U.S.C. § 255(a) .........................................................................................................................27

OTHER AUTHORITIES

FEDERAL RULES OF CIVIL PROCEDURE Rule 56 .........................................................................1, 15



                                                                     iv
      Case 4:18-cv-00991 Document 34 Filed on 07/02/19 in TXSD Page 5 of 33




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 LORETTA MAIER and SCOTT                          §
 BIRDSELL on Behalf of Themselves                 §
 and on Behalf of All Others Similarly            §
 Situated,                                        §
                                                  §
       Plaintiff,                                 §       CIVIL ACTION NO. 4:18-cv-991
 v.                                               §
                                                  §       JURY TRIAL DEMANDED
 PRIVATE MINI STORAGE                             §
 MANAGER, INC.,                                   §
                                                  §
       Defendant.                                 §


               DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       Defendant Private Mini Storage Manager, Inc. (“PMSM” or “Private Mini Storage

Manager”) files this Motion for Summary Judgment pursuant to Rule 56 of the FEDERAL RULES

OF CIVIL PROCEDURE.     In support, Private Mini Storage Manager respectfully shows as follows:

                                    I.      INTRODUCTION

       This is a Fair Labor Standards Act (“FLSA”) case. Plaintiffs’ claims in this case rely

entirely on their own self-serving assertions that are contradicted by the time records they certified

to PMSM throughout their employment. As shown below, Plaintiffs lived and worked at their

storage facility alone and expressly agreed that their bi-weekly wages included overtime premiums

based on a 45-hour workweek. Plaintiffs’ also expressly agreed that, in the event they exceeded

45 hours in any workweek, they would report any alleged unpaid overtime hours to PMSM

immediately. On the rare occasion Plaintiffs actually reported additional overtime hours, PMSM

properly paid them for the reported hours. Plaintiffs’ testimony illuminates the fact that they do

not have any personal knowledge of the alleged uncompensated overtime hours they worked. On


                                                  1
     Case 4:18-cv-00991 Document 34 Filed on 07/02/19 in TXSD Page 6 of 33



the one hand, Plaintiffs allege that their claims are based on the operating hours of the storage

facility. However, when presented with evidence disproving this theory, both Plaintiffs’ simply

said that they routinely worked before and after operating hours each week and that those hours

form the basis of their overtime claims. Plaintiffs’ testimony in this regard is literally a guess that

they each showed up to work about an hour early in the morning and stayed about an hour after

the facility closed. However, assuming Plaintiffs’ assertions are credible, they never notified

PMSM regarding the additional alleged uncompensated hours, a fact which is fatal to their

overtime and minimum wage claims. Birdsell’s retaliation claim is equally untenable considering

he never engaged in any protected activity and, instead, merely attempts to prop up his retaliation

claim with his spouse’s lawsuit with which he took no part until after PMSM terminated him for

workplace misconduct. Plaintiffs’ claims are simply not credible and the Court should dismiss

them with prejudice.

                       II.   NATURE AND STAGE OF PROCEEDINGS

       Plaintiff Loretta Maier (“Maier”) initiated this lawsuit on April 14, 2018. See Dkt. No. 1.

Plaintiff Scott Birdsell (“Birdsell”) joined this lawsuit as a named plaintiff on July 3, 2018 when

Plaintiffs filed their First Amended Petition. See Dkt. No. 14. Plaintiffs initially filed this lawsuit

as a collective action seeking to certify a class of all PMSM property managers for its storage

warehouses and RV Parks. However, because Plaintiffs’ never worked as property managers at

PMSM’s RV parks they agreed to amend their request for certification to only include property

managers who worked at PMSM storage warehouses. PMSM did not contest certification based

on Plaintiffs’ revised class. On August 27, 2018, the Court granted Plaintiffs’ Unopposed Motion

for Conditional Certification. See Dkt. No. 19. No one opted into this case. See Docket Report for

4:18-CV-991 reflecting no opt-ins. Accordingly, Plaintiffs’ claims against PMSM proceeded

individually. Plaintiffs allege that PMSM failed to pay them the required minimum wage for an

                                                  2
      Case 4:18-cv-00991 Document 34 Filed on 07/02/19 in TXSD Page 7 of 33



undisclosed period of their employment 1 and denied them overtime to which they were entitled

under the FLSA. Birdsell also claims that PMSM retaliated against him in violation of the FLSA

when it learned that his wife, Maier – who was no longer a PMSM employee – filed this lawsuit

against PMSM. PMSM filed its initial answer denying all of Plaintiffs’ claims on September 4,

2018. See Answer, Dkt. No. 11. PMSM filed its answer to Plaintiffs’ Second Amended Complaint

on December 14, 2018. See Dkt. No. 26. Discovery in this matter closed on July 26, 2019. PMSM

now files this Motion for Summary Judgment and requests that the Court dismiss Plaintiffs’ claims,

in their entirety, with prejudice.

                                     III.     STATEMENT OF ISSUES

         A.       Did PMSM fail to pay Plaintiffs additional overtime to which they were entitled?

         B.       Did PMSM fail to pay Plaintiffs the minimum wage for all hours worked?

         C.       Did PMSM retaliate against Birdsell in violation of the FLSA when it terminated
                  his employment?

         D.       Did PMSM act willfully?

                           IV.      STATEMENT OF UNDISPUTED FACTS

         A.       PMSM’s Business and The Property Manager Position

         PMSM is a Texas corporation that offers convenient and affordable self-storage options in

Houston, Texas. See Declaration of Douglas Mulvaney (“Mulvaney Dec at ¶ __”) attached as

Exhibit A at ¶ 3. Until recently, PMSM operated a chain of storage locations throughout the United

States. Mulvaney Dec. at ¶ 3. At its peak, PMSM owned and operated 85 storage facilities




1
 Plaintiffs’ Second Amended Complaint (the “Complaint”) is less than clear regarding to which Plaintiff the minimum
wage allegations apply. Specifically, Plaintiff expressly claims that PMSM denied Maier the minimum wage for an
undisclosed period of her employment. See Dkt No. 25 at ¶ 51. However, Plaintiffs’ Complaint does not include
similar allegations related to Birdsell. See id. Moreover, as indicated below, neither Maier nor Birdsell testified that
PMSM failed to pay them a minimum wage.

                                                           3
      Case 4:18-cv-00991 Document 34 Filed on 07/02/19 in TXSD Page 8 of 33



nationwide, 35 of which were in the Houston area. Id. Presently, only one PMSM storage location

remains operational as the rest have either sold or closed. Id.

        PMSM employs Property Managers, like Maier and Birdsell, at each of its storage

facilities. Id. at ¶ 4. Property Managers manage the day-to-day operations for the storage facility

including renting storage spaces, renting U-Haul trucks and trailers, and generally maintaining the

property and equipment with regard to the storage units and U-Haul vehicles. Id. see also Excerpts

from the Deposition Transcript of Loretta Maier (“Maier Dep. at __”) at 21:4-17 attached as

Exhibit B and Excerpts from the Deposition Transcript of Scott Birdsell (“Birdsell Dep. at __”) at

21:18-22:11 attached as Exhibit C. Additionally, most of the Property Managers PMSM assigned

to its storage facilities were married, and lived onsite in housing PMSM provided. See Mulvaney

Dec. at ¶ 4. During the timeframe at issue in this matter, Maier and Birdsell managed PMSM’s

storage facility on Airport Road in Houston (the “Airport Facility”). Mulvaney Dec. at ¶ 4.

        B.       Maier’s Employment with PMSM.

        PMSM hired Maier as a property manager for the first time in 2008. Maier Dep. at 101:12-

15. Maier worked for PMSM as a property manager (along with Birdsell) from 2008 until PMSM

closed the property to which it assigned her in December 2013. Id. at 135:7-10. Maier was not an

employee of PMSM from December 2013 through April 2015. 2 In April 2015, PMSM rehired

Maier as a property manager to manage the Airport Facility with Birdsell. 3 Id. at 12:11-21; 135:11-

13.




2
  Maier oddly, and erroneously, contends that she remained an employee of PMSM during this timeframe. See Maier
Dep. at 11:16-20. However, PMSM terminated her employment when it closed her property and took her off of the
payroll during that time.
3
  As explained in more detail below, PMSM did not terminate Birdsell when it closed his property in December 2013.
Instead, PMSM assigned Birdsell to a separate part of its business as a district manager of its RV Parks.

                                                        4
      Case 4:18-cv-00991 Document 34 Filed on 07/02/19 in TXSD Page 9 of 33



         On April 23, 2015, Maier executed her employment agreement with PMSM that described

the details of her position as a property manager. Maier Dep. at 36:4-18 see also Maier

Employment Agreement attached as Exhibit D. Maier lived with Birdsell in the housing PMSM

provided at the Airport Facility. Maier Dep. at 33:6-8. Maier’s employment agreement described

her compensation as a property manager in detail. See Exhibit D. Maier acknowledged that she

would have ample time to engage in personal activities during the normal operating hours of the

Airport Facility. Id. 4 Maier also agreed that 45 hours was a reasonable estimate of the time she

would spend at work each week based on her duties and because she lived on the premises. 5

         Maier’s employment agreement also established the parties’ understanding regarding her

compensation. See Exhibit D. See also Maier Dep. at 40:18-41:18. Specifically, Maier’s

employment agreement indicated that she would receive $338.23, on a bi-weekly basis, as

compensation “for all hours worked.” (“Maier’s Weekly Wage”) See Exhibit D. PMSM expressly

included a provision for overtime, based on the U.S. Department of Labor’s Wage and Hour

Divisions Overtime Coefficient table, to include additional half-time premiums for the five agreed

overtime hours Maier was to work each week. Id. 6 Maier testified that PMSM properly paid her

the agreed five hours of overtime each week based on her employment agreement. Maier Dep.

87:20 – 89-7.



4
  Maier testified that she never reviewed the employment agreement and, therefore, does not have any knowledge of
the agreements she reached with PMSM regarding her employment. See Maier Dep. at 39:1-7. However, whether
Maier actually read the agreement or now claims to have no knowledge of its contents is immaterial since signatories
to a written instrument are deemed to have knowledge of the contents therein. Donovan v. Mercer, 747 F.2d 304, 309
fn 4 (5th Cir. 1984)(internal citations omitted)(“. . . long standing and generally accepted principle of contract law
that, absent fraud or mental incompetence, a person who intentionally signs a document is bound by its contents,
whether or not he in fact read the document.”)
5
  PMSM did not pluck an arbitrary number from thin air and place it in Maier’s employment agreement. Instead,
PMSM hired third-party consultants to study the work requirements of its storage facility property managers to
establish an fair estimate of the number of hours each storage property manager would work on a weekly basis. See
Mulvaney Dec. at ¶ 6.
6
   The U.S. Department of Labor Wage and Hour Division Overtime Coefficient chart is available at:
https://www.dol.gov/whd/forms/CoefficientTableWH-134.pdf, last visited June 19, 2019.

                                                          5
    Case 4:18-cv-00991 Document 34 Filed on 07/02/19 in TXSD Page 10 of 33



         Maier’s compensation plan also included a monthly bonus, which PMSM included in

Maier’s wages (“Maier’s Bonus Plan”). See Maier’s Bonus Plan attached as Exhibit E. Maier’s

Bonus Plan specifically incorporated the terms and conditions of Maier’s employment agreement

in the bonus plan including a provision for calculating overtime on Maier’s monthly bonus

according to the same DOL coefficient table. Id. Therefore, PMSM included Maier’s monthly

bonus as wages and calculated overtime into Maier’s bonus based on the number of hours Maier

certified each week. See Maier Dep 87:9-12.

         Maier also acknowledged that if she worked additional hours beyond the contemplated 45-

hour workweek in the employment agreement, she must “immediately notify PMSM in writing of

such changed conditions.” See Exhibit D. To that end, PMSM provided Maier with a weekly

payroll certification form to report any additional hours so that PMSM could adjust her

compensation for that workweek. See Maier’s Payroll Certifications attached as Exhibit F. See

also Maier Dep. at 54:10-18. Maier testified that she never filled out her payroll certifications. Id.

at 55:2-25. Instead, Maier testified that she authorized Birdsell to complete her payroll certification

forms and submit them on her behalf. Id. at 40:10-13; 56: 1-4. See also Birdsell Dep. at 99:11-

101:9.

         Maier’s testimony regarding the payroll certification forms is all over the map. On the one

hand, Maier claimed complete ignorance regarding PMSM’s policy for reporting additional hours.

Maier Dep. at 40:4-17. On the other hand, Maier testified that PMSM instructed her to annotate

when she worked at a different property. Id.. at 65:3-16; 65:20-68:4. Maier did testify that the

payroll certification forms unambiguously required her to report any hours beyond the 45

contemplated in her employment agreement. Id. at 111:16-21. Maier also testified that despite the

clear instructions in the payroll certification forms, she never reported any additional hours. Id at



                                                  6
     Case 4:18-cv-00991 Document 34 Filed on 07/02/19 in TXSD Page 11 of 33



40:14-17. Instead, Maier testified that she occasionally reported cleaning at a separate facility on

her payroll certification forms. Id. at 70:21-73:7. Maier also testified that she received a monthly

bonus of $425 during each month she helped clean the 1464 Shopping Center Location. Id. at 73:2-

10; 74:3-12. Further, Maier testified that she was free to clean the 1464 Shopping Center during

her normal work schedule but she decided, on her own, to clean the shopping center before or after

the normal operating hours of the Airport Facility. Id. at 71:18-72:14; 75:11-77:24. Bottom line,

Maier acknowledged that her employment agreement and payroll certification forms clearly

indicate how she was to report additional hours – but she never did. Maier’s only argument as to

why she did not report her alleged additional hours is her own vague and self-serving testimony

that a PMSM employee instructed her to simply write in when she worked at a separate facility.

                 1.       Maier’s Overtime Claim

        Maier bases her overtime claim in the Complaint and responses to discovery on the

operating hours for the Airport Facility. See Complaint at ¶¶ 39-40. See also Maier’s Responses

to PMSM’s First Set of Interrogatories attached as Exhibit G. 7 Maier’s alleged damage calculation

is also based on the operating hours of the Airport Facility. See Plaintiffs’ Disclosures attached as

Exhibit H. Maier’s overtime allegation is simple, the Airport Facility is open for 63 hours per week

and she worked the entire 63 hours each week. However, Maier also testified that she regularly

had a full weekday off during each workweek. 8 Maier could not recall a single workweek from

April 2015 until her termination in July 2017 that she did not have at least one day off. Maier Dep.

at 45:3-13; 47:1-9. Therefore, assuming she was actually working the entire time the Airport

Facility was open the remaining days, the absolute most she could have worked in a single



7
  Maier testified that she never reviewed her own responses to PMSM’s interrogatories until she reviewed them the
day before her deposition. Maier Dep. at 106:25 – 107:25.
8
  The Airport Facility was open from 8:30 AM to 6:30 PM, Monday through Friday for a total of 10 hours.

                                                       7
     Case 4:18-cv-00991 Document 34 Filed on 07/02/19 in TXSD Page 12 of 33



workweek is 53 hours – not 63 as alleged. Maier Dep. at 43:7-45:20. Maier also testified that she

occasionally had two weekdays off from work in which case – assuming she worked all remaining

operating hours for the remaining workdays – only leaves 43 hours. 9 Maier Dep. at 47:20-48:4.

         According to Maier’s Complaint and discovery responses, she would always work 10 hours

of overtime during workweeks which she had one day off and 20 hours of overtime for every

workweek she had two days off. Maier does not have any record, other than her own self-serving

statements, that she always worked this much overtime. Maier Dep. at 105:7-12. In fact, Maier

retreated from the allegations in the Complaint and discovery responses during her deposition and

stated, that her overtime claim is actually based on her belief that she worked before and after the

normal operating hours of the Airport Facility. Maier Dep. at 17:16-25; 48:1-52:5. At the end of

the day, Maier testified that she did not have any personal knowledge of her overtime allegations

and, instead, relied on her attorney to invent those numbers for her. Maier Dep. at 110:9-14.

Therefore, the only contemporaneous records of Maier’s work activities from April 2015 to July

2017 are her weekly payroll certifications, which clearly indicate that she never reported working

more than the 45 hours contemplated in her employment agreement. See Exhibit F.

                  2.       Maier’s Minimum Wage Claim

         Maier alleges in the Complaint that PMSM failed to pay her the minimum wage for an

unspecified period of her employment. See Complaint at ¶ 51. Maier bases her minimum wage

claim against PMSM on the same counterfactual allegation in her overtime claim – that she worked

63 hours per week. Id. However, as previously noted, Maier could not recall a single workweek

where she did not have at least one or two full days off. Maier Dep. at 45:3-13; 47:1-4; 150:15-18.



9
 PMSM did not deduct from Maier’s pays during workweeks she did not work the full 45 hours. Likewise, PMSM
did not deduct for other time Maier did not work, such as vacations. In fact, Maier indicated when she took vacations
on her payroll certifications and PMSM paid her for the full 45 hours called for in her employment agreement.

                                                         8
    Case 4:18-cv-00991 Document 34 Filed on 07/02/19 in TXSD Page 13 of 33



Therefore, the most Maier could have worked, assuming she worked the remaining operating hours

for the Airport Facility (which PMSM denies), is 53 hours. Maier does not claim that her pay

dropped below the minimum wage during weeks she worked 53 hours. Indeed, Maier had no clue

that her lawsuit included a claim against PMSM for minimum wage violations much less any

personal knowledge regarding when her pay allegedly dropped below the minimum wage based

on the number of hours she worked. Maier Dep. at 133:14-134:8.

       C.      Birdsell’s Employment With PMSM.

       Like Maier, PMSM hired Birdsell as a property manager for one of its storage facilities in

2008. Birdsell Dep. at 6:2-4. Birdsell testified that he left employment with a previous storage

business because PMSM offered better pay, including overtime, which he did not receive from his

previous employer. Birdsell Dep. at 6:21-8:14. Birdsell worked as a property manager until PMSM

closed his storage property in December 2013. Birdsell Dep. at 14:8-20. Unlike Maier, PMSM

reassigned Birdsell to a District Manager position for its RV parks. Birdsell Dep. at 15:8-16:15.

Birdsell worked for PMSM as a district manager for its RV parks from December 2013 to April

2015. In April 2015, PMSM opened the Airport Facility and reassigned Birdsell to run that

property with Maier as Property Managers. Birdsell Dep. at 17:6-9. Birdsell managed PMSM’s

Airport Facility from April 2015 until PMSM terminated his employment on June 6, 2018.

       Like Maier, Birdsell signed an employment agreement with PMSM. See Birdsell’s

Employment Agreement attached as Exhibit I. See also Birdsell Dep. at 95:11-96:4. Birdsell

acknowledged that he would live onsite with Maier and have time to engage in purely personal

endeavors during the normal operating hours of the business. See Exhibit I. In that regard, Birdsell

also acknowledged that 45 hours was a reasonable estimate of number of hours he would work

each week as a property manager for the Airport Facility. Id. Birdsell also acknowledged that, in



                                                 9
    Case 4:18-cv-00991 Document 34 Filed on 07/02/19 in TXSD Page 14 of 33



the event his hours exceeded 45 hours in a single workweek, he would immediately notify PMSM

in writing to allow PMSM to adjust his compensation for that workweek. Id.

       Birdsell’s employment agreement expressly stated the details of his compensation.

Specifically, Birdsell’s employment agreement indicated that he would receive $338.23 on a bi-

weekly basis, as compensation “for all hours worked.” (“Birdsell’s Weekly Wage”) Id. PMSM

expressly included a provision for overtime, based on the U.S. Department of Labor’s Wage and

Hour Divisions Overtime Coefficient table, to include additional half-time premiums for the five

agreed overtime hours Birdsell was to work each week. Id. Birdsell testified that PMSM properly

paid him the agreed five hours of overtime each week based on his employment agreement.

Birdsell Dep. 105:3-12.

       Birdsell’s compensation plan also included a monthly bonus, which PMSM included in

Birdsell’s wages (“Birdsell’s Bonus Plan”). See Birdsell’s Bonus Plan attached as Exhibit J.

Birdsell’s Bonus Plan specifically incorporated the terms and conditions of his employment

agreement including a provision for calculating overtime on his monthly bonus according to the

same DOL coefficient table. Id. Therefore, PMSM included Birdsell’s monthly bonus as wages

and calculated overtime into his bonus based on the number of hours Birdsell certified each week.

See Birdsell Dep. 142:1-3.

       Like Maier, PMSM also required Birdsell to submit a payroll certification for each

workweek to report any hours he worked beyond the 45 hours contemplated in his employment

agreement. Birdsell Dep. at 90:12-20. Birdsell testified that PMSM initiated the payroll

certification form sometime in 2013, during his first tenure as a PMSM property manager. Birdsell

Dep. 90:23-91:12; 92:18-24. Birdsell also testified that in 2013, Morgan Smith instructed him to

fill out the forms for hours he worked at another property. Birdsell Dep. at 101:12-102:7. However,



                                                10
        Case 4:18-cv-00991 Document 34 Filed on 07/02/19 in TXSD Page 15 of 33



on the rare occasion Birdsell actually reported additional hours to PMSM, he expressly reported

3.5 hours at another facility to fill in for a property manager that was ill. See Birdsell Dep. at 120:8-

121:9. See also Birdsell Certification Form attached as Exhibit K. 10 Birdsell also testified that

PMSM’s payroll coordinator acknowledged Birdsell’s extra hours and coordinated his additional

pay. See Email from Deanna Battles to Birdsell attached as Exhibit L. See also Birdsell Dep. at

123:5-125:9. Upon review, Birdsell changed his testimony and indicated that it was not for

reporting payroll hours at all but, instead, was used to report to PMSM hours that he spent away

from the Airport Facility. Birdsell Dep. at 126:5-127:11.

                    1.      Birdsell’s Overtime Claim

           Like Maier, Birdsell’s overtime claim in the Complaint is based on the notion that he

worked all 63 weekly operating hours at the Airport Facility. Complaint at ¶¶ 39-40. Birdsell’s

alleged damage calculation is also based on the operating hours of the Airport Facility. See Exhibit

H. Birdsell’s overtime allegation is simple, the Airport Facility is open for 63 hours per week and

he worked the entire 63 hours each week. However, Birdsell also testified that he regularly had a

full weekday off during each workweek. Birdsell Dep. at 70:25-71:4. In fact, Birdsell could not

recall a single workweek from April 2015 until his termination in June 2018 that he did not have

at least one day off. Birdsell Dep. at 71:19-24. Therefore, assuming he was actually working the

entire time the Airport Facility was open the remaining days, which PMSM denies, the absolute

most he could have worked in a single workweek is 53 hours – not 63 as alleged. Birdsell Dep. at

169:11-25. Birdsell also testified that he occasionally had two weekdays off from work in which




10
     Specifically, the May payroll certification form is Bates Labeled PMSM000817.

                                                         11
     Case 4:18-cv-00991 Document 34 Filed on 07/02/19 in TXSD Page 16 of 33



case – assuming he worked all remaining operating hours for the remaining workdays – he only

could have worked 43 hours. 11 Birdsell Dep. at 170:1-7.

        According to Birdsell’s Complaint and discovery responses, he would always work 10

hours of overtime during workweeks which he had one day off and 20 hours of overtime for every

workweek he had two days off. Birdsell does not have any record, other than his own self-serving

statements, that he always worked this much overtime. In fact, Birdsell retreated from the

allegations in the Complaint and discovery responses during his deposition and stated that his

overtime claim is actually based on his belief that he worked before and after the normal operating

hours of the Airport Facility. Birdsell Dep. at 144:21-145:23, 166:22-171:24. However, the only

contemporaneous records of Birdsell’s work activities from April 2015 to June 2018 are his weekly

payroll certifications, which clearly indicate that he rarely worked more than the 45 hours

contemplated in his employment agreement and PMSM properly compensated him for additional

hours he reported.

                 2.       Birdsell’s Minimum Wage Claim

        It is unclear whether Plaintiffs’ Complaint includes a minimum wage claim for Birdsell.

Compare Complaint at ¶ 51 (describing only Maier’s minimum wage allegation) and Complaint

at ¶¶ 82-85 (claiming minimum wage violations apply to “Plaintiffs and Class Members”).

However, to the extent Birdsell claims PMSM denied him the minimum wage, his allegations are

identical to Maier. That is, the Complaint generally alleges that PMSM failed to pay Birdsell the

minimum wage for an unspecified period of his employment. Birdsell bases his minimum wage

claim against PMSM on the same counterfactual allegation in his overtime claim – that he worked


11
  PMSM did not deduct from Birdsell’s pay during workweeks he did not work the full 45 hours contemplated in his
employment agreement. Likewise, PMSM did not deduct for other time Birdsell did not work, such as vacations. In
fact, Birdsell indicated when he took vacations on his payroll certifications and PMSM paid him for the full 45 hours
called for in his employment agreement.

                                                        12
     Case 4:18-cv-00991 Document 34 Filed on 07/02/19 in TXSD Page 17 of 33



a minimum of 63 hours per week. Id. However, as previously noted, Birdsell could not recall a

single workweek where he did not have at least one or two full days off. Birdsell Dep. at 71:19-

72:3 Therefore, the most Birdsell could have worked, assuming he worked the remaining operating

hours for the Airport Facility (which PMSM denies), is 53 hours. Birdsell does not claim that his

pay dropped below the minimum wage during weeks he worked 53 hours. Indeed, like Maier,

Birdsell had no clue that his lawsuit included a claim against PMSM for minimum wage violations

much less any personal knowledge regarding when his pay allegedly dropped below the minimum

wage based on the number of hours he worked. Birdsell Dep. at 130:14-20, 165:7-13

                 3.       Birdsell’s Termination and Retaliation Claim

        On or about May 17, 2018, PMSM entered negotiations with a third party (“Purchaser”)

regarding the sale of some of its storage and RV facilities. See Mulvaney Dec at ¶ 7. As part of the

contemplated sale, PMSM and the Purchaser conducted an audit of PMSM’s books and records

for its facilities. Id. Upon review of the books and records for the Airport Facility, the Purchaser

discovered some irregularities that caused PMSM to hire a third party to conduct an audit of its

books and records. Id. The audit identified a significant number of write offs, more than $7,000.00,

for a single customer. Id. PMSM coordinated a meeting with Birdsell to discuss the excessive write

offs for this particular customer’s storage rents. Id. During that meeting, Birdsell indicated that it

must have been a “mistake.” Id. However, PMSM told Birdsell it could not have been a “mistake”

because each write off required Birdsell to take affirmative steps in PMSM’s computer system to

make the write offs each month. Id. Birdsell could not articulate an answer or otherwise defend

the write offs for this customer. Id. 12 Therefore, on June 6, 2018, PMSM terminated Birdsell’s

employment and required that he vacate the employer provided housing within five days in


12
  PMSM also had information from U-Haul’s corporate headquarters that it was investigating Birdsell’s location and
U-Haul rental practices because it believed he was stealing U-Haul equipment.

                                                       13
    Case 4:18-cv-00991 Document 34 Filed on 07/02/19 in TXSD Page 18 of 33



accordance with the terms of his employment agreement. Id. See also Exhibit I (Birdsell’s

Employment Agreement).

       Maier filed this lawsuit on March 29, 2018. See (Dkt No. 1). PMSM terminated Maier’s

employment on July 29, 2017. Therefore, she was not a PMSM employee when she filed the

lawsuit and, as a result, any claim she makes for retaliation under the FLSA is dead on arrival.

Birdsell was not a named Plaintiff when Maier initially filed this lawsuit. Id. Birdsell worked for

PMSM until June 6, 2018, roughly two and a half months after Maier initiated this lawsuit.

However, Birdsell did not join this lawsuit, as a named plaintiff or otherwise, until he filed his

consent form on June 29, 2018. See Birdsell consent (Dkt. No. 10). Likewise, neither Birdsell nor

Maier testified that anyone at PMSM was aware that Birdsell allegedly caused Maier to file this

lawsuit. Maier Dep. at 115:20-117:4 and Birdsell Dep. at 198:11-199:9. Therefore, PMSM

terminated Birdsell’s employment before it was aware of his involvement, if any, in this lawsuit.

       Birdsell also had a difficult time articulating the basis for his retaliation claim. Initially,

Birdsell testified that he retained certain district manager privileges when PMSM reassigned him

to the Airport Facility, which allowed him to help complete write offs in PMSM’s system for other

property managers. Birdsell Dep. at 146:1-147:7. According to Birdsell, he occasionally received

requests from other PMSM storage property managers to write off rent for a particular customer

and Stephen Yates (Birdsell’s District Manager) would authorize Birdsell to make the change in

the system. Birdsell Dep. at 146:1-147:7. Birdsell testified that PMSM’s basis for his termination,

unilaterally writing off more than $7,000 of rent for one of his customers, is retaliation because he

made other write offs authorized by Stephen Yates. Birdsell Dep. at Birdsell Dep. at 147:25-

150:21. Birdsell never mentioned that PMSM retaliated against him because it knew he caused

Maier to initiate the lawsuit or otherwise. However, following a break with his attorney, Birdsell



                                                 14
    Case 4:18-cv-00991 Document 34 Filed on 07/02/19 in TXSD Page 19 of 33



immediately recalled that the real basis of his retaliation claim is that Maier filed this lawsuit. See

Birdsell Dep. at 194:21-196:6. However, distinctly missing from Birdsell’s testimony is any

evidence that he personally participated in any protected activity of which PMSM was aware prior

to his termination – a fact which is fatal to his retaliation claim. Birdsell Dep. at 150:9-152:7.

                          V.      ARGUMENT AND AUTHORITIES

       A.      Standard of Review

       Under Rule 56(c) of the Federal Rules of Civil Procedure, summary judgment is proper

when the “pleadings, the discovery and disclosure materials on file, and any affidavits show that

there is no genuine issue as to any material fact and that the movant is entitled to judgment as a

matter of law.” FED. R. CIV. P. 56(c).

       The Court reviews the evidence in the light most favorable to the nonmovant, but the

nonmovant must do more than just cast “some metaphysical doubt as to the material facts.”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). Unsubstantiated

beliefs and opinions are not competent summary judgment evidence. Forsyth v. Barr, 19 F.3d

1527, 1533 (5th Cir. 1994). Moreover, the Court is not required to adopt Plaintiffs’ self-serving

statements or version of events when they are “discredited” and “wholly contradicted by the

evidence in the record.” See Scott v. Harris, 550 U.S. 372, 380 (2007); Carnaby v. City of Houston,

636 F.3d 183, 187 (5th Cir. 2011) (conclusory allegations and unsubstantiated assertions are not

competent summary judgment evidence and court does not have rely on plaintiffs’ description of

event that are discredited by other evidence). If the nonmovant fails to establish an essential

element of her claims against the moving party, summary judgment is warranted. Celotex Corp. v.

Catreet, 477 U.S. 317, 323 (1986).




                                                  15
    Case 4:18-cv-00991 Document 34 Filed on 07/02/19 in TXSD Page 20 of 33



        B.     Plaintiffs Bear the Burden of Proof on their FLSA Claims.

        Under the FLSA, employers must pay non-exempt employees at least the prevailing federal

minimum wage, as well as overtime pay at a rate of one-and-a-half times their regular rate of pay

for all work hours over 40 in a given workweek. 29 U.S.C. § 206(a); 29 U.S.C. § 207(a)(1); Allen

v. McWane, Inc., 593 F.3d 449, 453 (5th Cir. 2010) (quotation omitted).

        Individuals suing an employer for unpaid hours, including alleged overtime hours, must

prove that they performed work for which they were not properly compensated. See Von Friewalde

v. Boeing Aerospace Operations, Inc., 339 Fed. App’x. 448, 455 (5th Cir. 2009); Harvill v.

Westward Communications, L.L.C., 433 F.3d 428, 441 (5th Cir. 2005). Individuals suing for

unpaid hours must also produce sufficient evidence showing the “amount and extent of that work

as a matter of just and reasonable inference.” Von Friewalde, 339 Fed. App’x. at 455; Harvill, 433

F.3d at 441.

        1.     Plaintiffs FLSA claims fail because they cannot establish having performed
               uncompensated work as a matter of “just and reasonable inference”

        Plaintiffs’ overtime claims rely entirely on their own self-serving, and conflicted,

allegations of unpaid overtime hours while working as property managers for PMSM. On the one

hand, Plaintiffs’ Complaint and responses to discovery allege that both Plaintiffs’ overtime claims

are rooted in the operating hours of the Airport Facility. At the same time, during their depositions,

Plaintiffs testified that they worked before and after the normal operating hours each week, which

always miraculously equaled 63 hours regardless of how many days off they had during any

particular workweek. However, Plaintiffs’ payroll certifications for the relevant period clearly tell

a different tale. In fact, the payroll certifications contradict each of Plaintiffs’ overtime theories

entirely.




                                                 16
    Case 4:18-cv-00991 Document 34 Filed on 07/02/19 in TXSD Page 21 of 33



       Maier testified that an undisclosed individual at an undisclosed point in time instructed her

that the payroll certification forms gave her an opportunity to report when she performed work at

a different PMSM facility. Likewise, Birdsell testified that PMSM explained to him in 2013, when

it first introduced the payroll certification form to property managers, that it was meant to record

work performed at another PMSM location. However, the payroll certification form

unambiguously indicates that it is to be used to report whether the employee’s hours exceeded the

hours agreed to under the parties’ employment agreement for a particular workweek.

       Maier’s claimed ignorance to the plain meaning of the document does not make much sense

in light of her pay records for the company. Maier often cleaned a separate facility known as the

1464 Shopping Center. Maier testified that she typically cleaned that facility either before or after

her normal working hours at the Airport Facility. However, she never informed anyone at PMSM

that she was performing that work outside of her normal 45 hour working schedule. Further, Maier

testified that PMSM did not schedule or require her to clean to 1464 Shopping Center prior to the

normal operating hours of the Airport Facility. Maier’s allegation also conveniently brushes over

the fact that the real reason for writing 1464 Shopping Center on her payroll certification forms is

to allow PMSM to pay her the agreed monthly bonus associated with cleaning the 1464 Shopping

Center during each workweek. Specifically, Maier’s payroll records clearly indicate that she

received an additional $425 per month in her monthly bonus for months she helped clean the 1464

Shopping Center. Maier never complained that cleaning the 1464 Shopping Center caused her to

work additional hours outside of her normal employment agreement.

       Birdsell’s claims regarding the payroll certifications are equally confusing. On the one

hand, Birdsell claims that when PMSM started using the payroll certification forms in 2013 it

instructed him to annotate when he worked additional hours at a separate PMSM facility. On the



                                                 17
    Case 4:18-cv-00991 Document 34 Filed on 07/02/19 in TXSD Page 22 of 33



other hand, Birdsell claims that he used the payroll certification forms to let PMSM know how

many hours he was away from the Airport Facility. In actuality, Birdsell reported specific hours

on at least one occasion that exceeded his employment agreement for which PMSM compensated

him. Birdsell also reported days during particular workweeks that he helped PMSM cut locks and

perform auctions at its storage facilities, which resulted in additional bonus payments each month.

However, Birdsell testified that no one at PMSM required him to cut locks or perform auctions

outside of the normal business hours for the Airport Facility.

        Plaintiffs’ overtime theory based on the operating hours of the Airport Facility is equally

unavailing. Plaintiffs’ overtime claims in the Complaint and responses to discovery are clearly

based on the 63 hours the Airport Facility was open for business on a weekly basis. However,

Maier and Birdsell testified that they each had at least one day off a week (meaning the max they

could have worked was 53 hours assuming they worked all remaining hours the Airport Facility

was open for business) or two days off, meaning they only worked 43 hours despite the fact that

PMSM paid them for the full 45 hours contemplated in the employment agreements. For Plaintiffs’

tale to be actionable, this means they would have to show that during weeks they only had one day

off, they always performed at least 10 hours of unreported overtime or, on weeks they had two

days off, they always performed 20 hours of unreported overtime. Neither Birdsell nor Maier

provided any testimony or evidence substantiating any such overtime hours by “just and reasonable

inference” or at all for that matter. Plaintiffs’ overtime theory is a bridge too far.

        With this record, Plaintiffs not only lack evidence of actual uncompensated work, they

clearly have no evidence of the amount and extent of any such work “as a matter of just and

reasonable inference.” See Von Friewalde, 339 Fed. Appx at 455, 458-59 (group of employees

failed to carry their burden of proving unpaid hours because evidence only showed that “on random



                                                  18
    Case 4:18-cv-00991 Document 34 Filed on 07/02/19 in TXSD Page 23 of 33



occasions occurring perhaps a handful of times over the course of a year or more, they allegedly

worked overtime . . .” and confirming that one employee satisfied burden because he had

documents tracking when he performed overtime work without pay); Harvill, 433 F.3d at 441

(affirming summary judgment for employer because employee offered “no factual allegations at

all to substantiate her claim, and she presented no evidence of the amount or the extent of hours

she worked without compensation” and “absolutely no evidence she actually worked the hours she

allege[d]”); Garner v. Chevron Phillips Chemical Company, 834 F.Supp.2d 528, 559-60 (S.D.

Tex. 2011) (granting summary judgment for employer because employee could not, among other

things, identify any dates on which she worked overtime). Indeed, the only just and reasonable

inference to make from the record in this case, including Plaintiffs’ self-reported records and their

deposition admissions, is that Plaintiffs were properly paid for all their reported time, which are

all the hours they worked at PMSM.

               2.      Maier and Birdsell Never Reported Unpaid Overtime Hours to PMSM

       Plaintiffs’ failure to notify PMSM that they allegedly suffered unpaid overtime hours is

fatal to their claims against PMSM. Maier worked for PMSM for nearly six years, albeit over an

eight-year span. From 2010 to 2013, PMSM employed Maier as a property manager at one of its

storage facilities. PMSM terminated Maier when her storage facility closed in December 2013.

PMSM re-hired Maier as a property manager in April 2015, to work with Birdsell, when it opened

its Airport Facility. From April 2015 to July 2017, Maier worked the same schedule for PMSM

under the same general terms found in her employment agreement. Indeed, Maier filled out payroll

certifications, or authorized Birdsell to fill them out and sign them on her behalf, and never

reported any additional hours. Indeed, Maier’s payroll certifications show, unequivocally, that she

never reported any unpaid overtime hours to PMSM.



                                                 19
    Case 4:18-cv-00991 Document 34 Filed on 07/02/19 in TXSD Page 24 of 33



       Likewise, Birdsell worked for PMSM as a property manager from DATE through

December 2013 and again from April 2015 through June 2018. During that time, Birdsell

occasionally reported additional overtime hours for which PMSM compensated him. Aside from

the limited times Birdsell actually reported any additional hours, hours which PMSM properly

compensated him, he never informed PMSM of any alleged unpaid overtime hours he suffered

during his employment. Like Maier, with limited exception, Birdsell’s payroll certifications are

devoid of any indication that he was working more than the hours contemplated in his employment

agreement.

       Under these facts, the Fifth Circuit and other courts throughout the United States have held

that when an employee fails to report all of her hours the employer cannot be imputed with

knowledge of the alleged off-the-clock-hours and, therefore, does not violate the FLSA. See e.g.

Fairchild v. All American Check Cashing, Inc., 815 F.3d 959, 964-65 (5th Cir. 2016)(finding that

employee cannot recover for unpaid overtime under the FLSA if the employee disregards the

employer’s requirements for reporting the overtime to provide the employer with appropriate

notice) see also Newton v. City of Henderson, 47 F.3d 746 (5th Cir. 1995) (reversing verdict and

rendering judgment in favor of employer on basis that city required officer to submit accurate

timesheets, he submitted false timesheets, city had no duty to investigate whether officer was

complying with policy, and city could rely on fact that he should have adhered to policy);

Brumbelow v. Quality Mills, Inc., 462 F.2d 1324 (5th Cir. 1972) (affirming directed verdict on

basis that where an employer requires an employee to record his hours and where the employer

does not know or have reason to know that employee’s reporting is not accurate, employee cannot

now claim that she worked more hours than she recorded in her timesheets and the employer is not

liable for hours not recorded); Forrester v. Roth’s I.G.A. Foodliner, Inc., 646 F.2d 413, 414 (9th



                                               20
    Case 4:18-cv-00991 Document 34 Filed on 07/02/19 in TXSD Page 25 of 33



Cir. 1981) (affirming summary judgment in favor of employer because plaintiff “deliberately

omitted the inclusion of those hours from his time sheet even though he admittedly knew that he

would have been paid for those hours”); Valentine v. Harris County, 2005 WL 8167315 *4 (S.D.

Tex. 2005) (granting summary judgment because plaintiffs admitted submitting false timesheets,

employer did not know timesheets were false, and plaintiffs “collaborated” with their supervisor,

the police chief, in turning in false timesheets); Mortenson v. Western Light & Telephone Co., 42

F. Supp. 319, 321-22 (S.D. Iowa 1941) (finding that no court has held, nor will any court ever

hold, that an employee who “began to keep a secret report of . . . the time [he worked] . . . [that]

was kept by him privately and was never revealed to his employer until after his [employment]

relations with the defendant company” ended can “take advantage [of the FLSA]. . . and claim that

the false reports” he made and resulting non-payment can be corrected by the FLSA).

       Maier’s and Birdsell’s agreed that if the 45-hours per week contemplated in their individual

employment agreement were not accurate they would immediately notify PMSM of the change in

circumstances. Additionally, Maier and Birdsell submitted weekly payroll certifications that

clearly indicated they were to report additional hours, if necessary, or certify that the hours worked

during a particular workweek did not exceed the hours agreed to under the terms of their

employment. Maier and Birdsell each testified that, despite the unambiguous language in the

payroll certifications to the contrary, they thought the forms were only for reporting when they

worked at a different facility. This argument frankly does not make any sense. For one, Maier does

not have any personal knowledge of such an instruction from anyone at PMSM. Additionally,

Maier often reported cleaning the 1464 Shopping Center but distinctly failed to report any

additional hours. Instead, Maier testified that she reported workweeks she helped clean the 1464

Shopping Center to make sure she received the $425 monthly bonus from PMSM. Similarly,



                                                 21
    Case 4:18-cv-00991 Document 34 Filed on 07/02/19 in TXSD Page 26 of 33



Birdsell alleges that in 2013, NAME instructed him to annotate when he worked at a separate

facility on his payroll certifications. However, Birdsell admitted that he reported specific hours on

his payroll certifications on at least one occasion. When presented with his payroll certifications,

Birdsell reached deeper into his bag of stories and testified that he wrote specific hours to inform

his employer how long he was away from the Airport Facility. Birdsell’s testimony lacks

credibility because, among other things, PMSM sent him a follow up email to his payroll

certification reporting additional hours and indicated that it would make sure payment for the

additional hours were reflected in his next paycheck.

       This case is similar to Fairchild in that there was an understanding regarding the

employee’s obligation to report additional overtime hours, there was a system in place in which

the employee was afforded the opportunity to report overtime, and the employee disregarding her

obligations and did not give the employer notice of the overtime hours allegedly worked.

Fairchild, 815 F.3d at 964-65. Under these facts, PMSM cannot be liable to Maier and Birdsell

under the FLSA because it did not have any knowledge that Maier or Birdsell were allegedly

working any uncompensated overtime hours. Carman v. Meritage Homes Corp., 2014 WL

4923759, at *2 (S.D. Tex. Sept. 30, 2014)(“Where an employer has no reason to know that an

employee is working overtime, or has been deliberately prevented from knowing about the

practice, no overtime violation has occurred.”).

               3.      Plaintiffs were not even aware their claims included alleged minimum
                       wage violations.

       As stated, it is unclear whether the allegations regarding minimum wage violations apply

to both Maier and Birdsell, or just Maier. Regardless, neither can establish a viable claim for

minimum wage violations based on the facts in this case. In fact, completely missing from

Plaintiffs’ testimony, are any facts that would allow the Court to determine that PMSM denied


                                                   22
    Case 4:18-cv-00991 Document 34 Filed on 07/02/19 in TXSD Page 27 of 33



Maier or Birdsell the minimum wage during any period of their employment as property managers

with PMSM.

       Maier’s only basis that she was not paid the minimum wage is that she allegedly worked

63 hours a week (which is demonstrably not true based on Maier’s own testimony) and dividing

her weekly wage of $320.29 by 63 places her straight time rate below the $7.25 minimum wage.

Plaintiffs maintain the burden, similar to their overtime claims, to provide evidence of the number

of hours worked which caused their pay to drop below the federal minimum wage. Beliz v. W.H.

McLeod & Sons Packing Co., 765 F.2d 1317, 1330 (5th Cir. 1985)(Employees “meet their burden

if they produce ‘sufficient evidence to show the amount and extent of [their] work as a matter of

just and reasonable inference.’”).

       Maier bases her entire minimum wage claim on her own self-serving testimony that she

worked at least 63 hours a week, which caused her weekly pay to fall below the minimum

standards. As stated, Maier’s testimony regarding the hours she worked is not credible. On the one

hand, the Airport Facility was only open 63 hours per week. However, Maier testified that she

regularly had one day off per week and sometimes she had two days off per week. During those

weeks, Maier’s maximum hours based on the Airport Facilities operating hours would be 53 or 43,

respectively. Faced with these basic calculations disproving her claimed overtime and minimum

wage theory, Maier testified that she simply worked unpaid overtime hours before and after the

normal operating hours of the Airport Facility. However, for this to be true, Maier would have

always had to record ten overtime hours during workweeks she had one day off and 20 overtime

hours during workweek she received two days off. Maier did not have any knowledge regarding

what tasks she performed for 10 extra hours some weeks and 20 extra hours in others.




                                                23
    Case 4:18-cv-00991 Document 34 Filed on 07/02/19 in TXSD Page 28 of 33



       This case is not like Beliz. In Beliz, the employer failed to keep any records of the amount

of time its employees performed work. 765 F.2d at 1330-31. Therefore, the employees were

allowed to rely on “admittedly inexact and approximate evidence” to establish their minimum

wage claims. Id. Here, PMSM had a system in place for reporting and recording each individual

employee’s work hours. The payroll records completely disprove Maier’s testimony that she

always worked 63 hours. Accordingly, unlike the plaintiffs in Beliz, Maier (and Birdsell for that

matter), must present more than inexact and approximate evidence to meet their prima facie burden

regarding Maier’s minimum wage claims.

       In addition, Maier’s minimum wage claim conveniently ignores the fact that she received

monthly commissions and non-discretionary bonuses which are to be included when calculating

her straight time rate. Unsurprisingly, Maier’s straight time rate is always well above the federal

minimum wage when properly allocating her monthly commissions and bonus to the individual

workweeks. Maier also conveniently fails to mention that PMSM calculated overtime on her

commissions and bonus according to the DOL’s overtime coefficient chart. Therefore, assuming

Maier’s testimony regarding the number of hours she worked is credible (and it is not), Maier’s

theory regarding PMSM’s alleged minimum wage violation is flawed and fails to meet her prima

facie burden. In other words, Maier cannot point to a single piece of evidence in the record – aside

from her self-serving assertions – that substantiate her claim that PMSM failed to pay her the

minimum wage during a particular workweek.

       C.      Birdsell Cannot Rely on Maier’s Conduct to Establish his Retaliation Claim

       FLSA retaliation claims pursuant to FLSA § 215(a)(3) are evaluated under the McDonnell

Douglas burden shifting analysis. Casey v. Livingston Parish Commc’ns. Dist., 2009 WL 577756

at *5 (5th Cir. 2009). To establish a prima facie case, a plaintiff must show: (1) he is engaged in a

protected activity; (2) an adverse employment action occurred; and (3) a causal link existed

                                                 24
    Case 4:18-cv-00991 Document 34 Filed on 07/02/19 in TXSD Page 29 of 33



between the protected activity and the adverse action. Id. Where a plaintiff can establish a prima

facie case, “the burden shifts to the defendant to prove a legitimate, non-discriminatory purpose

for the adverse employment action.” Id. “If the defendant meets this burden, it shifts back to the

plaintiff, who must prove that the employer's stated reason for the adverse employment action was

merely pretextual.” Id. As explained in detail below, Birdsell cannot establish a prima facie case

because he did not engage in any protected activity and, in the unlikely event he did, there is not a

causal link between the alleged protected conduct and the adverse action. Additionally, even if

Birdsell can establish a prima facie case, Birdsell’s retaliation claim fails because PMSM

articulated a legitimate non-retaliatory reason for his termination.

       Birdsell testified that he believes the company retaliated against him because Maier filed

this lawsuit against PMSM in March 2018. Birdsell’s Complaint alleges that he is in the “zone of

interest” which the anti-retaliation provision of the FLSA is designed to protect.

       Birdsell undoubtedly references the zone of interest test for determining who may bring a

claim under Title VII announce in Thompson v. N. Am. Stainless, LP, 562 U.S. 170, 178, 131 S.Ct.

863, 178 L.Ed.2d 694 (2011). However, Birdsell’s argument ignores the clear distinction the Fifth

Circuit identified in zone of interest cases under Title VII and other statutes such as the FLSA. See

e.g. Pineda v. JTCH Apartments, L.L.C., 843 F.3d 1062, 1066-67 (5th Cir. 2016). In Pineda, the

Fifth Circuit stated that the zone of interest test applied to Title VII cases is inapplicable to FLSA

cases because of the differences in the statutory text. Id. Specifically, the Fifth Circuit found that

the FLSA’s anti-retaliation provision only prohibits discriminating against or discharging an

employee while Title VII any person claiming to be aggrieved to file suit. Id.

       Pineda evaluated whether the non-employee spouse of an employee could maintain an

FLSA retaliation claim against her spouse’s employer based on the zone of interest test, so it is not



                                                 25
    Case 4:18-cv-00991 Document 34 Filed on 07/02/19 in TXSD Page 30 of 33



directly on point. Id. However, the Fifth Circuit’s evaluation is instructive when compared to

similar evaluations of retaliation claims under other statutes. See e.g. Holt v. JTM Indus., Inc., 89

F.3d 1224, 1226–27 (5th Cir. 1996)(Finding that an employee’s spouse’s protected activities do

not confer automatic standing on the employee to bring a claim for retaliation unless the employee

“oppose[es] discriminatory practices or participate[s] ‘in any manner in an investigation [or]

proceeding’ under the ADEA”). Uniquely missing from Birdsell’s claims and testimony related to

his retaliation claim is any evidence that he opposed any discriminatory practices or otherwise

participated in protected activity under the FLSA that would give him standing to bring a claim

for retaliation. The FLSA is clear in this regard, it is only unlawful “to discharge or ... discriminate

against [an] employee because such employee has filed any complaint.” 29 U.S.C. §

215(a)(3)(emphasis added). Birdsell did not join this lawsuit or otherwise take any part in Maier’s

claims until after PMSM terminated his employment. Therefore, Birdsell’s retaliation claim fails

as a matter of law because he did not engage in any protected activity under the statue.

        Moreover, even assuming Birdsell did engage in protected activity (which he did not), his

retaliation claim is still dead in the water. That is, PMSM has a legitimate and non-retaliatory

reason for terminating Birdsell’s employment. Specifically, Birdsell unilaterally wrote off more

than $7,000 worth of rent for a single customer without PMSM’s authorization. Birdsell claims he

was authorized to help with write offs for other property managers upon approval by the district

manager. However, the district manager never approved Birdsell’s write offs for this particular

customer and, therefore, he was acting outside the scope of his alleged authority. Birdsell testified

that it was a mistake for him to write off rents for this customer without first seeking approval

from PMSM. Birdsell Dep. at 162:9-163:12.




                                                  26
    Case 4:18-cv-00991 Document 34 Filed on 07/02/19 in TXSD Page 31 of 33



        D.      Plaintiffs cannot prove that PMSM willfully violated the FLSA.

        FLSA claims have a two-year statute of limitations unless the alleged violation was willful,

in which case a plaintiff would be entitled to three years of unpaid hours. 29 U.S.C. § 255(a). A

violation is “willful” if the employer “knew or showed reckless disregard for . . . whether its

conduct was prohibited by statute.” Stokes v. BWXT Pantex, L.L.C., 424 Fed. App’x 324, 326 (5th

Cir. 2011). Plaintiffs bear the burden of proving that PMSM willfully violated the FLSA.

McLaughlin v. Richland Shoe Co., 486 U.S. 128, 135 (1988); Cox v. Brookshire Grocery Co., 919

F.2d 354, 356 (5th Cir. 1990).

        To ensure Plaintiffs were properly compensated, PMSM had certain policies and

agreements in place, which required payment for all hours worked, including overtime at time and-

a-half for hours over 40 in a workweek. Plaintiffs admitted that they were aware of these policies

and agreements, and that by submitting their time records they were certifying the accuracy of

their reported hours. Moreover, Plaintiffs admitted that PMSM paid them for all the hours reported

in their time records. Plaintiffs have no credible summary judgment evidence supporting their

claim that PMSM willfully violated the FLSA. Cabral v. Life Ambulance Serv., Inc., 2007 WL

4365767, at *15-16 (W.D. Tex., November 15, 2007). Accordingly, there is no basis to extend the

statute of limitations in this case to three years.

                        VI.      CONCLUSION AND RELIEF SOUGHT

        For the foregoing reasons, Private Mini Storage Manager, Inc. respectfully requests that

the Court grant its Motion for Summary Judgment and dismiss Plaintiff’s claims in their entirety,

with prejudice, and grant Private Mini Storage Manager, Inc. such other and further relief, at law

and in equity, to which it is justly entitled.




                                                      27
   Case 4:18-cv-00991 Document 34 Filed on 07/02/19 in TXSD Page 32 of 33



                                       Respectfully submitted,

                                       EVERSHEDS SUTHERLAND (US) LLP

                                    By: /s/ Marlene C. Williams
                                       Marlene C. Williams
                                       Attorney-in-Charge
                                       Texas State Bar No.: 24001872
                                       Federal ID No.: 22824
                                       1001 Fannin, Suite 3700
                                       Houston, Texas 77002
                                       (713) 470-6100
                                       (713) 654-1301 – Facsimile
                                       marlenewilliams@eversheds-sutherland.com


OF COUNSEL:
John T. Hays
Texas Bar No.: 24101885
Federal ID No.: 3015861
1001 Fannin, Suite 3700
Houston, Texas 77002
(713) 470-6100
(713) 654-1301 – Facsimile
johnhays@eversheds-sutherland.com

ATTORNEYS FOR DEFENDANT
PRIVATE MINI STORAGE MANAGER, INC.




                                            28
    Case 4:18-cv-00991 Document 34 Filed on 07/02/19 in TXSD Page 33 of 33



                                 CERTIFICATE OF SERVICE

       This is to certify that on this 2nd day of July, 2019, a true and correct copy of the foregoing
was served electronically through the Court's ECF System to all parties of record.

                                                      /s/ Marlene C. Williams
                                                      Marlene C. Williams




                                                 29
